DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-23) in the reply filed on December 2, 2021 is acknowledged.  The traversal is on the ground(s) that the prior arts applied by the Examiner does not render obvious the claimed subject matter and thus, the applied prior art does not destroy unity of invention.  Such argument is answered in Paragraph 8 below.  Applicant also argues that under 37 CFR 1.475(b), a national stage application with claims to different categories of invention will be considered to have unity of invention if the claims are drawn to one of five specific combinations of categories.  Applicant argues that in the present application, Groups II and III are a process of preparing the product of Group I or of treating using the product of Group I and thus the claims of Groups I-III have unity of invention.  However, claims 1-23 of Group I are actually drawn to both (i) a composite of claim 1 and (ii) a pharmaceutical composition comprising such composite, and claims 24-27 of Group II are drawn to a method for preparing the composite whereas claims 31-32 of Group III are drawn to a method of using the pharmaceutical composition.  Thus, instant claims are not drawn ONLY to one of the five combinations of categories listed in 1.475(b):  that is, 37 CFR 1.475(b) actually states that a national stage application with claims to different categories of invention will be considered to have unity of invention if the claims are drawn “only” to one of the five specific combinations of categories, and 37 CFR 1.475(c) states that if an application contains claims to more or less than one of unity of invention might not be present. 
The requirement is still deemed proper and is therefore made FINAL.
In view of the amendment, previous double patenting rejection on claims 1-3, 8-10 and 12-15 over claims 11, 14 and 19 of co-pending application No. 16/498,873 is hereby withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-23 rejected under 35 U.S.C. 103 as being unpatentable over Fuchss et al (US 2016/0083401 A1) in view of Kraahs et al (WO 2009/118167 A1 and its machine-assisted English translation).
(S)-[2-chloro-4-fluoro-5-(7-tnorpholin-4-yl-quinazolin-4-yl)phenyl]-(6-methoxy-pyridazin-3-yl)methanol shown below, which can be used for the inhibition of serine-threonine protein kinases and for the sensitization of cancer cells to anti-cancer agents and/or ionizing radiation:

    PNG
    media_image1.png
    234
    389
    media_image1.png
    Greyscale
.  Fuchss teaches ([0206] and [0208]) that the pharmaceutical formulation of its invention can be administered orally in the form of tablets, dispersions, powders, capsules or granules.
Although Fuchss teaches ([0208]) that its pharmaceutical formulation can be in the form of dispersion, Fuchss does not teach a composite containing a solid dispersion of the compound in instant polymer matrix of claim 1.  Kraahs teaches ([0002], [0012] and ([0020]) of machine English translation) a pharmaceutical formulation which comprises (i) a solid dispersion containing an active substance embedded in amorphous form in a polymer matrix and (ii) an external polymer as a recrystallization inhibitor and a solution stabilizer.  Kraahs teaches ([0003]-[0004]) that an active ingredient that is embedded in amorphous form (instead of crystalline form) in a polymer is more easily soluble and accordingly has a higher bioavailability.  Kraahs furthermore teaches ([0008]-[0013]) that by using its polymer matrix and its external polymer (as copovidone as well as hydroxypropylmethyl cellulose acetate succinate.  It would have been obvious to one skilled in the art to use copovidone (instant copolymer of polyvinylpyrrolidone and polyvinylacetate) or hydroxypropylmethyl cellulose acetate succinate (instant hypromellose acetate succinate) as the polymer matrix with a reasonable expectation of success.  As for the external polymer, Kraahs teaches ([0029]) that a particularly preferred external polymer is hydroxypropyl methyl cellulose (HPMC), and present specification (pg.15, first paragraph) already teaches that hydroxypropylmethylcellulose (HPMC) can be used as fillers in instant invention.  As for the active ingredient, Kraahs teaches (see [0014] and [0017] of machine English translation and WO 2009/118167 (the German document), pg.4, line 13 and line 18) that its pharmaceutical formulation is suitable for practically every active ingredient, especially those that are sparingly soluble or even less soluble in water.  Among examples for the active ingredient, Kraahs includes multikinase inhibitors as well as tyrosinkinase-inhibitors, both of which are protein kinase inhibitors.  Kraahs teaches ([0019]) that the active ingredient may be used in its free form.  Kraahs also teaches ([0032]) that its pharmaceutical composition can be in the form of tables, capsules or granules.  Since Fuchss’s compound shown above is also a protein kinase inhibitor, it would have been obvious to one skilled in the art to form a pharmaceutical formulation which comprises (i) a solid dispersion containing Fuchss’s compound (instant compound) as the active substance embedded in amorphous form in a polymer matrix, which is copovidone (instant copolymer of polyvinylpyrrolidone and polyvinylacetate) or hydroxypropylmethyl cellulose acetate succinate (instant hypromellose acetate succinate), and (ii) an external polymer, such as hydroxypropylmethylcellulose (instantly used filler), as a recrystallization inhibitor and a solution stabilizer with a reasonable expectation of achieving enhanced solubility and higher bioavailability and obtaining a pharmaceutical formulation having the highest possible active ingredient loading while keeping the amorphous form of the active ingredient sufficiently stabilized as taught by Kraahs.  Therefore, Fuchss in view of Kraahs renders obvious instant claims 1, 3-5, 7, 12 and 13.
With respect to instant claim 2, as discussed above, Fuchss in view of Kraahs teaches (i) a solid dispersion containing Fuchss’s compound (instant compound) embedded in amorphous form in a polymer matrix (such as copovidone or hydroxypropylmethyl cellulose acetate succinate) and (ii) an external polymer (such as hydroxypropylmethylcellulose) as a recrystallization inhibitor and a solution stabilizer .  Since the external polymer is external to the solid dispersion, and the solid dispersion itself consists of Fuchss’s compound embedded in a polymer matrix (see [0027] of Kraahs), Fuchss in view of Kraahs renders obvious instant claim 2.  
With respect to instant claim 8, Kraahs teaches ([0020]) that its amorphous active ingredient is preferably distributed in a molecularly disperse manner in the polymer matrix, and in this case, the solid dispersion is a solid solution.  Thus, Fuchss in view of Kraahs renders obvious instant claim 8. 
With respect to instant claim 9, Kraahs teaches ([0048]) that its solid dispersion is preferably produced by melt extrusion.  Thus, Fuchss in view of Kraahs renders obvious instant claim 9.
With respect to instant claim 10, Kraahs teaches ([0030]) that the active ingredient can be present in the amount that ranges from 5 wt.% to 55 wt.% based on the total weight of the solid dispersion.  Such range overlaps with instant range (4-50 wt.%) of claim 10, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, Fuchss in view of Kraahs renders obvious instant claim 10.
With respect to instant claim 11, Kraahs teaches ([0051]) that the extrudate (from the melt extrusion) can be milled so that its particle size is below 500 m.  Such range overlaps with instant range of 1000 um or less, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Fuchss in view of Kraahs renders obvious instant claim 11.
With respect to instant claim 14, Since Fuchss in view of Kraahs teaches instant composite of claim 1, it is the Examiner’s position that the solid dispersion containing Fuchss’s compound embedded in amorphous form in a polymer matrix of copovidone  or hydroxypropylmethyl cellulose acetate succinate (and an external polymer, such as hydroxypropylmethylcellulose (instantly used filler)) would inherently be an immediate release composition (besides, Kraahs’s Example 3 indicates that Kraahs aims to obtain a pharmaceutical composition having an immediate release profile – see [0072] of translation where the active ingredient was completely released in 5-10 minutes).  Thus, Fuchss in view of Kraahs renders obvious instant claim 14.
With respect to instant claim 15, since Fuchss in view of Kraahs teaches instant composite of claim 1, it is the Examiner’s position that the solid dispersion containing Fuchss’s compound (instant compound) embedded in amorphous form in a polymer matrix of copovidone or hydroxypropylmethyl cellulose acetate succinate (and an external polymer, such as hydroxypropylmethylcellulose (instantly used filler)) would inherently be characterized by a disintegration time of 15 minutes or less (besides, Kraahs’s Fig.1 and Example 1, which uses Eudragit E (which Kraahs teaches ([0022], [0025] and [0026]) to be equivalent to copovidone or hydroxypropylmethyl cellulose acetate succinate as its polymer matrix) and its active ingredient, show that the extrudate containing the polymer matrix and the active ingredient disintegrated within 10 minutes).  Thus, Fuchss in view of Kraahs renders obvious instant claim 15. 
With respect to instant claim 16, Kraahs ([0035]) that its solid dispersion can be ground and mixed with the external polymer, and if appropriate, further auxiliaries can also be filled into capsules.  Thus, Fuchss in view of Kraahs renders obvious instant claim 16.
With respect to instant claim 17, since Kraahs teaches ([0031] and [0037]) that the external polymer can be present in the amount of 3-20 wt.% based on the solid dispersion and the external polymer and since Kraahs’s invention can contain 0-90 wt.% of excipients, this would mean that the range of instant composite is from 7 to 97 wt.% (as calculated by the Examiner) of the pharmaceutical composition.  Since this range overlaps with instant range for the composite, Kraahs’s range renders instant range prima facie obvious. In re Wertheim, supra.  Also, Kraahs’s range for the excipient overlaps with instant range for the excipient, thus rendering instant range prima facie obvious.  Thus, Fuchss in view of Kraahs renders obvious instant claim 17.
With respect to instant claims 18 and 19, Kraahs teaches ([0036]-[0040]) that its pharmaceutical formulations that are formed into tablets can contain 1-40 wt.% of disintegrants, 0.1-4 wt.% of lubricant and other suitable auxiliaries, such as fillers and flow regulators.  Thus, Fuchss in view of Kraahs renders obvious instant claims 18 and 19. 
With respect to instant claims 20 and 21, the Examiner established above that the range of instant composite would be from about 7 to 97 wt.% (as calculated by the Examiner) of the pharmaceutical composition, and this range overlaps with instant ranges of claims 20 and 21 for the composite, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  As discussed above, Kraahs teaches that its pharmaceutical formulations formed into tablets can contain 1-40 wt.% of disintegrants and 0.1-4 wt.% of lubricant.  These ranges overlaps with instant ranges of claims 20 and 21 for the disintegrant and the lubricant, thus rendering instant ranges prima facie obvious.  As to the instant ranges for the amount of the filler and the one or more additional pharmaceutical acceptable excipients, Kraahs teaches ([0037]) that its excipients can be present in the amount of up to 90 wt.% based on the weight of its pharmaceutical formulations.  Under such guideline, instant ranges of claims 20 and 21 for the amount of the filler and the additional pharmaceutical acceptable excipients would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (besides, as discussed above, Kraahs teaches that its external polymer (instant filler) can be present in the amount of 3-20 wt.% based on the solid dispersion and the external polymer.  Such range overlaps with instant ranges of claims 20 and 21 for the amount of the filler, thus rendering instant ranges prima facie obvious).  Thus, Fuchss in view of Kraahs renders obvious instant claims 20 and 21.
With respect to instant claim 22, as discussed above, the range of instant composite would be from about 7 to 97 wt.% (as calculated by the Examiner) of the pharmaceutical composition, and this range overlaps with instant range of claim 22 for the composite, thus rendering instant ranges prima facie obvious. In re Wertheim, supra.  As discussed above, Kraahs teaches that its pharmaceutical formulations formed into tablets can contain 1-40 wt.% of disintegrants and 0.1-4 wt.% of lubricant.  These ranges overlaps with instant ranges of claim 22 for the disintegrant and the lubricant, thus rendering instant ranges prima facie obvious.  As to the instant ranges for the amount of the filler and the one or more additional pharmaceutical acceptable excipients, Kraahs teaches ([0037]) that its excipients can be present in the amount of up to 90 wt.% based on the weight of its pharmaceutical formulations.  Under such guideline, instant ranges of claim 22 for the amount of the filler and the additional pharmaceutical acceptable excipients would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  With respect to instant “2.5 to 15 wt.% of an inorganic alkaline metal salt”, Kraahs teaches ([0041]-[0042]) that sodium hydrogen carbonate (another name for sodium bicarbonate, which is cited by applicant as one of examples of instant inorganic alkaline metal salt in present specification, pg.15, lines 21-26) can be used as its disintegrant.  It would have been obvious to one skilled in the art to use sodium hydrogen carbonate as one of its disintegrants with a reasonable expectation of success.  Since Kraahs teaches that its disintegrants can be used in the amount of 1-40 wt.%, instant range for the inorganic alkaline metal salt specifically would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Fuchss in view of Kraahs renders obvious instant claim 22.
With respect to instant claim 23, Kraahs teaches ([0041]) that its fillers can be microcrystalline cellulose and that its disintegrant can be crosslinked polyvinylpyrrolidone (instant crospovidone), sodium carboxymethyl cellulose (instant salt of carboxymethylcellulose) as well as sodium hydrogen carbonate (instant inorganic sodium salt).  It would have been obvious to one skilled in the art to use crosslinked polyvinylpyrrolidone, sodium carboxymethyl cellulose and sodium hydrogen carbonate as Kraahs’s disintegrants with a reasonable expectation of success.  Thus, Fuchss in view of Kraahs renders obvious instant claim 23.    
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fuchss et al (US 2016/0083401 A1) in view of Kraahs et al (WO 2009/118167 A1 and its machine-assisted English translation) as applied to claim 1 above, and further in view of Fry et al (US 2014/0296267 A1).
Even though Kraahs does not teach instant polymeric matrix of claim 6 (polyvinyl caprolactam-polyvinyl acetate-polyethyleneglycol graft copolymer), the polymer matrix taught by Kraahs (Eudragit E, copovidone, polyvinylpyrrolidone-co-vinylacetate or hydroxypropylmethyl cellulose acetate succinate) and instant polyvinyl caprolactam-polyvinyl acetate-polyethyleneglycol graft copolymer are known in the art to be equivalent or interchangeably used as polymer matrix materials in solid dispersions, as evidenced by Fry et al ([0032]).  Thus, it would have been obvious to one skilled in the art to use polyvinyl caprolactam-polyvinyl acetate-polyethylene glycol graft copolymer as the polymer matrix in the solid dispersion of Kraahs with a reasonable expectation of success.  Thus, Fuchss in view of Kraahs and further in view of Fry renders obvious instant claim 6.         
Response to Arguments
After discussing results (with respect to the dissolution and stability as measured by the eutomer:distomer ratio) shown in the present specification for Aqoat (hypromellose acetate succinate), Kollidon VA 64 (copovidone) and Eudragit, Applicant argue that Eudragit (which is used in Kraahs and which no longer is encompassed by claim 1) had the best dissolution but displayed inferior stability when compared to instant polymeric matrices of claim 1 and thus is less advantageous.  However, in present Example 8 (where solid dispersions each of which comprising instant drug substance and a polymer matrix chosen from Aqoat, Eudragit E PO and Kollidone VA64 were prepared), the 12 weeks-storage conditions (in terms of temperature and relative humidity) are different between the solid dispersion of Eudragit and the solid dispersion of Kollidone VA64.  Thus, the stability comparison cannot be said to be fair.  Besides, although applicant state in Example 8 that the dissolution performance and impurity levels of the solid dispersion of drug substance in the Eudragit matrix after 12 weeks of storage at 40oC and 75% relative humidity were “notably inferior” as compared to the Kollidon VA64 and Aqoat matrix dispersions, there is no numerical data present in Example 8, which actually shows (objectively) unexpectedly superior results of solid dispersions of instant polymer matrices of claim 1 compared to the solid dispersion of Eudragit.	
Applicant argue that Kraahs provides several pages of examples of different active ingredients and teaches many polymeric matrices but only one dispersion of one drug compound in one polymer matrix (Eudragit) is exemplified.  Applicant thus argue that at best Kraahs is an invitation to experiment because virtually every compound is alleged to work with any of the polymeric matrices disclosed therein.  Applicant argue that the science underlying the solid dispersion technology is not yet fully understood and small scale screening methods (to determine a suitable matrix) do not necessarily provide good correlation to larger scale production methods.  However, as already discussed above, Kraahs does indicate or suggest that its invention would work for protein kinase inhibitors (such as multikinase inhibitors or tyrosinkinase-inhibitors). Since Fuchss’s compound is also a protein kinase inhibitor, one skilled in the art would have a reasonable expectation that Fuchss’s compound would work as the active ingredient in Kraahs’s solid dispersion.  Also, although Kraahs uses Eudragit as the polymer matrix in its working example, Kraahs teaches ([0022] and [0026]) the interchangeability of Eudragit and other polymer matrices, such as copovidone or hydroxypropylmethylcellulose acetate succinate.  Besides, a pharmaceutical composition comprising an amorphous solid dispersion comprised of (i) a protein kinase inhibitor and (ii) instant matrix-forming polymeric component is already well-known in the art, as evidenced by Brisander et al (US 2016/0361313 A1) - see claim 58, Table A and Experiments 139-141, 151, 153-155, 158, 160, 162, 165, 167 and 169 and 511 where solid dispersions containing (i) a protein kinase inhibitor (Dasatinib, Axitinib, Vemurafenib, Crizotinib or Erlotinib HCl) and (ii) a polymeric matrix (Kollidon VA 64 (instant copolymer of polyvinylpyrrolidone and polyvinylacetate), PVP30K (instant polyvinylpyrrolidone) or HPMC-AS (instant hypromellose acetate succinate) and (iii) optionally a solubilizer (Soluplus – instant polyvinylcaprolactam-polyvinyl acetate-polyethylene glycol graft copolymer) are exemplified.  Therefore, it would have been obvious to one skilled in the art to form a solid dispersion containing Fuchss’s compound (a protein kinase inhibitor) embedded in a polymer matrix, such as copovidone or hydroxypropylmethylcellulose acetate succinate (as the polymer matrix), with a reasonable expectation of achieving enhanced solubility and higher bioavailability and obtaining a pharmaceutical formulation having the highest possible active ingredient loading while keeping the amorphous form of the active ingredient sufficiently stabilized as taught by Kraahs.  
Applicant additionally argue that the cited prior art does not address the importance of preventing the undesired formation of distomer to the largest extent possible.  However, first of all, as discussed above, Kraahs teaches  that by using its polymer matrices and its external polymer (as recrystallization inhibitor and a solution stabilizer), one can obtain a pharmaceutical formulation which can have the highest possible active ingredient loading while the amorphous form of the active ingredient is nevertheless sufficiently stabilized.  Such stability cannot be achieved unless there is very low amounts of distomer (see present specification, pg.11, lines 1-5 where it is stated that “Copovidone has proven particularly useful as a polymeric matrix in the solid dispersions, . . . , with the resulting amorphous solid dispersions being characterized by good stability, very low amounts of distomer and degradation products being generated and excellent long term stability”).  Secondly, MPEP 2144 (IV) states that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").
For the reasons stated above, instant 103 rejection over Fuchss in view of Kraahs still stands. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 7, 2022